EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of September 12,
2011 by and between MGM Resorts International (“Employer”, “we” or “us”), and
Daniel D’Arrigo (“Employee” or “you”).

 

1.             Employment.  We hereby employ you, and you hereby accept
employment by us, as our Executive Vice President and Chief Financial Officer to
perform such executive, managerial or administrative duties as we may specify
from time to time during the Specified Term (as defined in Section 2).  In
construing the provisions of this Agreement, the term “Employer”, “we” or “us”
includes all of our subsidiary, parent and affiliated companies, but
specifically excludes Tracinda Corporation, its stockholder or stockholders, and
its subsidiaries.

 

2.             Term.  The term of your employment under this Agreement commences
on September 12, 2011 and it terminates on September 11, 2015 (the “Specified
Term”).  Unless a new written employment agreement is executed by the parties,
upon the expiration of the Specified Term, all terms and conditions of this
Agreement will continue, except that the new Specified Term of the Agreement
shall be three (3) months, which shall renew for successive three (3) month
periods on each successive three (3) month anniversary, if the Agreement is not
otherwise terminated pursuant to its terms.

 

3.             Compensation.  During the first year of the Specified Term, we
shall pay you a minimum annual salary of $800,000, payable in arrears at such
frequencies and times as we pay our other employees.  During the second year of
the Specified Term, we shall pay you a minimum annual salary of $825,000,
payable in arrears at such frequencies and times as we pay our other employees. 
During the third year of the Specified Term, we shall pay you a minimum annual
salary of $850,000, payable in arrears at such frequencies and times as we pay
our other employees.  During the fourth year of the Specified Term, we shall pay
you a minimum annual salary of $875,000, payable in arrears at such frequencies
and times as we pay our other employees.  You are also eligible to receive
generally applicable fringe benefits commensurate with our employees in
positions comparable to yours.  We will also reimburse you for all reasonable
business and travel expenses you incur in performing your duties under this
Agreement, payable in accordance with our customary practices and policies, as
we may modify and amend them from time to time.  Your performance may be
reviewed periodically.  You are eligible for consideration for a discretionary
raise, annual bonus (with a target established at 100% of your base salary),
promotion, and/or participation in discretionary benefit plans; provided,
however, whether and to what extent you will be granted any of the above will be
determined by us in our sole and absolute discretion.

 

4.             Extent of Services.  You agree that your employment by us is full
time and exclusive.  You further agree to perform your duties in a competent,
trustworthy and businesslike manner.   You agree that during the Specified Term,
you will not render any services of any kind (whether or not for compensation)
for any person or entity other than us, and that you will not engage in any
other business activity (whether or not for compensation) that is similar to or
conflicts with your duties under this Agreement, without the approval of the
Board of Directors of MGM Resorts International or the person or persons
designated by the Board of Directors to determine such matters.

 

--------------------------------------------------------------------------------


 

5.             Policies and Procedures.  You agree and acknowledge that you are
bound by our policies and procedures as they may be modified and amended by us
from time to time.  In the event the terms in this Agreement conflict with our
policies and procedures, the terms of this Agreement shall take precedence.  As
you are aware, problem gaming and underage gambling can have adverse effects on
individuals and the gaming industry as a whole.  You acknowledge that you have
read and are familiar with our policies, procedures and manuals and agree to
abide by them.  Because these matters are of such importance to us, you
specifically confirm that you are familiar with and will comply with our
policies of prohibiting underage gaming, supporting programs to treat compulsive
gambling, and promoting diversity in all aspects of our business.

 

6.             Licensing Requirements.  You acknowledge that we are engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, Michigan, Mississippi, Illinois,
Macau S.A.R., and other jurisdictions in which we are engaged in a gaming
business or where we have applied to (or during the Specified Term may apply to)
engage in a gaming business.  You shall apply for and obtain any license,
qualification, clearance or other similar approval which we or any regulatory
authority which has jurisdiction over us requests or requires that you obtain.

 

7.             Failure to Satisfy Licensing Requirement.  We have the right to
terminate your employment under Section 10.1 of this Agreement if: (i) you fail
to satisfy any licensing requirement referred to in Section 6 above; (ii) we are
directed to cease business with you by any governmental authority referred to in
Section 6 above; (iii) we determine, in our sole and exclusive judgment, that
you were, are or might be involved in, or are about to be involved in, any
activity, relationship(s) or circumstance which could or does jeopardize our
business, reputation or such licenses; or (iv) any of our licenses is threatened
to be, or is, denied, curtailed, suspended or revoked as a result of your
employment by us or as a result of your actions.

 

8.             Restrictive Covenants

 

8.1           Competition.  You acknowledge that, in the course of performing
your responsibilities under this Agreement, you will form relationships and
become acquainted with Confidential Information.  You further acknowledge that
such relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses.  In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered before and during the Specified Term of this Agreement, you covenant
and agree that, except as otherwise explicitly provided in Section 10 of this
Agreement, if you are not employed by us for the entire Specified Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed by, provide consultation or other services to, engage in, participate
in or otherwise be connected in any way with any Competitor.  The terms

 

2

--------------------------------------------------------------------------------


 

“Confidential Information,” “Restrictive Period” and “Competitor” are defined in
Section 22.  Your obligations during the Specified Term and Restrictive Period
under this Section 8.1 include but are not limited to the following:

 

8.1.1        You will not make known to any third party the names and addresses
of any of our customers, or any other information pertaining to those customers.

 

8.1.2        You will not call on, solicit and/or take away, or attempt to call
on, solicit and/or take away, any of our customers, either for your own account
or for any third party.

 

8.1.3        You will not call on, solicit and/or take away, any of our
potential or prospective customers, on whom you called or with whom you became
acquainted during employment by us (either before or during the Specified Term),
either for your own account or for any third party.

 

8.1.4        You will not approach or solicit any of our employees with a view
towards enticing such employee to leave our employ to work for you or for any
third party, or hire any of our employees, without our prior written consent,
which we may give or withhold in our sole discretion.

 

8.2           Confidentiality.  You further covenant and agree that you will not
at any time during or after the Specified Term, without our prior written
consent, disclose to any other person or business entities any Confidential
Information or utilize any Confidential Information in any way, including
communications with or contact with any of our customers or other persons or
entities with whom we do business, other than in connection with your employment
hereunder.

 

8.3           Employer’s Property.  You hereby confirm that the Confidential
Information constitutes our sole and exclusive property (regardless of whether
you possessed or claim to have possessed any of such Confidential Information
prior to the date hereof).  You agree that upon termination of your active
employment with us, you will promptly return to us all notes, notebooks,
memoranda, computer disks, and any other similar repositories of Confidential
Information (regardless of whether you possessed such Confidential Information
prior to the date hereof) containing or relating in any way to the Confidential
Information, including but not limited to the documents referred to on Exhibit A
hereto.  Such repositories of Confidential Information also include but are not
limited to any so-called personal files or other personal data compilations in
any form, which in any manner contain any Confidential Information.

 

8.4           Notice to Employer.  You agree to notify us immediately of any
other persons or entities for whom you work or provide services during the
Specified Term or within the Restrictive Period.  You further agree to promptly
notify us, during the Specified Term, of any contacts made by any Competitor
which concern or relate to an offer to employ you or for you to provide
consulting or other services.

 

3

--------------------------------------------------------------------------------


 

9.             Representation and Additional Agreements.  You hereby represent,
warrant and agree that:

 

9.1           The covenants and agreements contained in Sections 4 and 8 above
are reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement;

 

9.2           The enforcement of any remedy under this Agreement will not
prevent you from earning a livelihood, because your past work history and
abilities are such that you can reasonably expect to find work in other areas
and lines of business;

 

9.3           The covenants and agreements stated in Sections 4, 6, 7 and 8 of
this Agreement are essential for our reasonable protection;

 

9.4           We have reasonably relied on your representations, warranties and
agreements, including those set forth in this Section 9; and

 

9.5           You have the full right to enter into this Agreement and by
entering into and performance of this Agreement, you will not violate or
conflict with any arrangements or agreements you may have with any other person
or entity.

 

9.6           You agree that in the event of your breach of any covenants and
agreements set forth in Sections 4 and 8 above, we may seek to enforce such
covenants and agreements through any equitable remedy, including specific
performance or injunction, without waiving any claim for damages.  In any such
event, you waive any claim that we have an adequate remedy at law.

 

10.           Termination.

 

10.1         Employer’s Good Cause Termination.  We have the right to terminate
this Agreement at any time during the Specified Term hereof for Employer’s Good
Cause (which term is defined in Section 22). Upon any such termination, we will
have no further liability or obligations whatsoever to you under this Agreement
except as provided under Sections 10.1.1, 10.1.2, and 10.1.3 below.

 

4

--------------------------------------------------------------------------------


 

10.1.1      In the event Employer’s Good Cause termination is the result of your
death during the Specified Term, your beneficiary (as designated by you on our
benefit records) will be entitled to receive your salary for a three (3) month
period following your  death, such amount to be paid at regular payroll
intervals.

 

10.1.2      In the event Employer’s Good Cause termination is the result of your
Disability (which term is defined in Section 22), we will pay you (or your
beneficiary in the event of your death during the period in which payments are
being made) an amount equal to your salary for three (3) months following your
termination, such amount to be paid at regular payroll intervals, net of
payments received by you from any short term disability policy which is either
self-insured by us or the premiums of which were paid by us (and not charged as
compensation to you).

 

10.1.3      Any right to exercise stock options to acquire Company’s stock,
stock appreciation rights (“SAR”) or other stock-based compensation (“Other
Right”) shall be governed by the applicable award agreement and equity incentive
plan.

 

10.2         Employer’s No Cause Termination.  We have the right to terminate
this Agreement on written notice to you in our sole discretion for any cause we
deem sufficient or for no cause, at any time during the Specified Term.  Upon
such termination, our sole liability to you shall be as follows:

 

10.2.1      We will treat you as an inactive employee through the Specified Term
and (i) pay your salary for the period remaining in the Specified Term, and
(ii) maintain you as a participant in all health and insurance programs in which
you and your dependents, if applicable, are then participating (as such programs
may be changed by us from time to time for its employees in positions comparable
to yours and subject to satisfying the eligibility requirements of such programs
to the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive health and/or insurance benefits, as applicable from a new employer.
However, you would not be eligible for flex or vacation time, discretionary
bonus or new grants of stock options, SARs or Other Rights; and

 

10.2.2      You will be entitled to exercise your vested but unexercised stock
options to acquire Company stock, SARs or Other Rights, if any, to the extent
permitted by the applicable award agreement and equity incentive plan.

 

Upon any such termination, you will continue to be bound by the restrictions in
Section 8 above. Notwithstanding anything herein to the contrary, while you are
in an inactive status, you may be employed by or provide consultation services
to a non-Competitor, provided that we will be entitled to offset the
compensation being paid by us during the Specified Term by the compensation
and/or consultant’s fees being paid to you, and provided further, that we will
not be required to continue to

 

5

--------------------------------------------------------------------------------


 

provide benefits to the extent that you are entitled to receive benefits from a
third party.  In addition, at any time after the end of the Restrictive Period,
if you are in an inactive status, you may notify us in writing that you desire
to terminate your inactive status (an “Employee Inactive Termination Notice”)
and immediately thereafter we will have no further liability or obligations to
you, except under Section 10.2.2 above.

 

10.3         Employee’s Good Cause Termination.  You may terminate this
Agreement for Employee’s Good Cause (which term is defined in Section 22). 
Prior to any termination under this Section 10.3 being effective, you agree to
give us thirty (30) days’ advance written notice specifying the facts and
circumstances of our alleged breach.  During such thirty (30) day period, we may
either cure the breach (in which case your notice will be considered withdrawn
and this Agreement will continue in full force and effect) or declare that we
dispute that Employee’s Good Cause exists, in which case this Agreement will
continue in full force until the dispute is resolved in accordance with
Section 12.  In the event this Agreement is terminated under this Section 10.3,
you will be entitled to exercise your vested but unexercised stock options to
acquire Company stock, SARs or Other Rights, if any, to the extent permitted by
the applicable award agreement and equity incentive plan, but you will have no
further claim against us arising out of such breach.  In the event of
termination of this Agreement under Section 10.3, the restrictions of
Section 8.1 shall no longer apply.

 

10.4         Employee’s No Cause Termination.  In the event you terminate your
employment under this Agreement without cause, we will have no further liability
or obligations whatsoever to you hereunder, except that you will be entitled to
exercise your vested but unexercised stock options to acquire Company stock,
SARs or Other Rights, if any,  to the extent permitted by the applicable award
agreement and equity incentive plan, and all salary through the date of
termination; provided, however, that we  will be entitled to all of our rights
and remedies by reason of such termination, including without limitation, the
right to enforce the covenants and agreements contained in Section 8 and our
right to recover damages.

 

10.5         [Intentionally Omitted.]

 

10.6         Survival of Covenants.  Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.3 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
or of your employment, regardless of the reason for such termination.

 

11.           Arbitration.  Except as otherwise provided in Exhibit B to this
Agreement (which constitutes a material provision of this Agreement) disputes
relating to this Agreement shall be resolved by arbitration pursuant to
Exhibit B.

 

12.           Disputed Claim. In the event of any Disputed Claim (such term is
defined in Section 22), such Disputed Claim shall be resolved by arbitration
pursuant to Exhibit B.  Unless and until the arbitration process for a Disputed
Claim is finally resolved in your favor and we thereafter fail to satisfy such
award within thirty (30) days of its entry, no Employee’s Good Cause exists for
purposes of your termination rights pursuant to Section 10.3 with respect to
such Disputed Claim.  Nothing herein shall preclude or prohibit us from invoking
the provisions of Section 10.2, or of our seeking or obtaining injunctive or
other equitable relief.

 

6

--------------------------------------------------------------------------------


 

13.           Severability.  If any provision hereof is unenforceable, illegal,
or invalid for any reason whatsoever, such fact shall not affect the remaining
provisions of this Agreement, except in the event a law or court decision,
whether on application for declaration, or preliminary injunction or upon final
judgment, declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction.  In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid.  This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law and/or equity in respect to any
breach by you of the enforceable provisions of this Agreement.

 

14.           No Waiver of Breach or Remedies.  No failure or delay on the part
of you or us in exercising any right, power or remedy hereunder shall operate as
a waiver thereof nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

15.           Amendment or Modification.  No amendment, modification,
termination or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by you and a duly authorized
member of our senior management.  No consent to any departure by you from any of
the terms of this Agreement shall be effective unless the same is signed by a
duly authorized member of our senior management. Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

16.           Governing Law.  The laws of the State of Nevada shall govern the
validity, construction and interpretation of this Agreement, and except for
Disputed Claims, the courts of the State of Nevada shall have exclusive
jurisdiction over any claim with respect to this Agreement.

 

17.           Number and Gender.  Where the context of this Agreement requires
the singular shall mean the plural and vice versa and references to males shall
apply equally to females and vice versa.

 

18.           Headings.  The headings in this Agreement have been included
solely for convenience of reference and shall not be considered in the
interpretation or construction of this Agreement.

 

19.           Assignment.  This Agreement is personal to you and may not be
assigned by you.

 

20.           Successors and Assigns.  This Agreement shall be binding upon our
successors and assigns.

 

7

--------------------------------------------------------------------------------


 

21.           Prior Agreements.  This Agreement shall supersede and replace any
and all other employment agreements which may have been entered into by and
between the parties.  Any such prior employment agreements shall be of no force
and effect.

 

22.           Certain Definitions.  As used in this Agreement:

 

“Company” means MGM Resorts International.

 

“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of  (i)  gaming facilities; (ii) one or more
hotels; (iii) resort-style condominiums; (iv) convention or meeting facilities
or (v) any retail or shopping venue in excess of 100,000 square feet, and which
activities are in the State of Nevada or in or within a 150 mile radius of any
other jurisdiction in which Employer is engaged in any such activities or
proposes to engage in any such activities”.

 

“Confidential Information” means all knowledge, know-how, information, devices
or materials, whether of a technical or financial nature, or otherwise relating
in any manner to the business affairs of Employer, including without limitation,
names and addresses of Employer’s customers, any and all other information
concerning customers who utilize the goods, services or facilities of any hotel
and/or casino owned, operated or managed by Employer, Employer’s casino, hotel,
retail, entertainment and marketing practices, procedures, management policies,
any trade secret, including but not limited to any formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any
economic value from its disclosure or use, and any other information regarding
the Employer which is not already and generally known to the public, whether or
not any of the foregoing is subject to or protected by copyright, patent,
trademark, registered or unregistered design, and whether disclosed or
communicated (in writing or orally) before, on or after the date of this
Agreement, by Employer to Employee.  Confidential Information shall also
specifically include, without limitation, those documents and reports set forth
on Exhibit A attached hereto and incorporated herein by this reference.

 

“Disputed Claim” means that Employee maintains pursuant to Section 10.3 that
Employer has breached its duty to Employee and Employer has denied such breach.

 

“Employee’s Good Cause” shall mean (i) the failure of Employer to pay Employee
any compensation when due, save and except a Disputed Claim to compensation; or
(ii) a material reduction in the scope of duties or responsibilities of Employee
or any reduction in Employee’s salary save and except a Disputed Claim.

 

“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.

 

“Employer’s Good Cause” shall mean:

 

8

--------------------------------------------------------------------------------


 

(1)           Employee’s death or disability; disability is hereby defined to
include incapacity for medical reasons certified to by Employer’s Physician
which precludes the Employee from performing the essential functions of
Employee’s duties hereunder for a substantially consecutive period of six
(6) months or more.  (In the event Employee disagrees with the conclusions of
Employer’s Physician, Employee (or Employee’s representative) shall designate an
Employee’s Physician, and Employer’s Physician and Employee’s Physician shall
jointly select a third physician, who shall make the determination);

 

(2)           Employee’s failure to abide by Employer’s policies and procedures,
misconduct, insubordination, inattention to Employer’s business, failure to
perform the duties required of Employee up to the standards established by the
Employer’s senior management, or other material breach of this Agreement; or

 

(3)           Employee’s failure or inability to satisfy the requirements stated
in Section 6 above.

 

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.

 

“Restrictive Period” means the twelve (12) month period immediately following
any separation by Employee from active employment occurring during the Specified
Term (or such shorter period remaining in the Specified Term should Employee
separate from active employment with less than twelve (12) months remaining in
the Specified Term).

 

23.           Employee acknowledges that MGM Resorts International is a publicly
traded company and agrees that in the event there is any default or alleged
default by Employer under the Agreement, or Employee has or may have any claims
arising from or relating to the Agreement, Employee shall not commence any
action or otherwise seek to impose any liability whatsoever against any person
or entity in its capacity as a stockholder of MGM Resorts International
(“Stockholder”).  Employee further agrees that he shall not permit any party
claiming through him, to assert a claim or impose any liability against any
Stockholder (in its capacity as a Stockholder) as to any matter or thing arising
out of or relating to the Agreement or any alleged breach or default by
Employer.

 

24.           Section 409A.

 

24.1         This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations and Treasury guidance promulgated thereunder (“Section 409A”). 
If we determine in good faith that any provision of this Agreement would cause
you to incur an additional tax, penalty, or interest under Section 409A, the
Compensation Committee and you shall use reasonable efforts to reform such
provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original

 

9

--------------------------------------------------------------------------------


 

intent of the applicable provision without violating the provisions of
Section 409A or causing the imposition of such additional tax, penalty, or
interest under Section 409A.  The preceding provisions, however, shall not be
construed as a guarantee by us of any particular tax effect to you under this
Agreement.

 

24.2         “Termination of employment,” or words of similar import, as used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, your “separation from
service” as defined in Section 409A.

 

24.3         For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

24.4         With respect to any reimbursement of your expenses, or any
provision of in-kind benefits to you, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made pursuant to our
reimbursement policy but no later than the end of the year after the year in
which such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

24.5         If a payment obligation under this Agreement arises on account of
your separation from service while you are a “specified employee” (as defined
under Section 409A), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after the appointment of the personal representative
or executor of your estate following your death.

 

10

--------------------------------------------------------------------------------

 

 


 

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

 

 

EMPLOYEE —  Daniel D’Arrigo

 

 

 

 

 

/s/ Daniel D’Arrigo

 

 

 

 

 

EMPLOYER —  MGM Resorts International

 

 

 

 

 

/s/ James J. Murren

 

By:

James J. Murren, Chairman of the
Board, Chief Executive Officer and
President

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name of Report

 

Generated By

Including, but not limited to:

 

 

 

 

 

Arrival Report

 

Room Reservation

Departure Report

 

Room Reservation

Master Gaming Report

 

Casino Audit

Department Financial Statement

 

Finance

$5K Over High Action Play Report

 

Casino Marketing

$50K Over High Action Play Report

 

Casino Marketing

Collection Aging Report(s)

 

Collection Department

Accounts Receivable Aging

 

Finance

Marketing Reports

 

Marketing

Daily Player Action Report

 

Casino Operations

Daily Operating Report

 

Slot Department

Database Marketing Reports

 

Database Marketing

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B - ARBITRATION

 

This Exhibit B sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit B shall be considered to be a
part of the Agreement.

 

1.             Except for a claim by either Employee or Employer for injunctive
relief where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement, the breach hereof, or Employee’s
employment by Employer, including without limitation any claim involving the
interpretation or application of the Agreement or wrongful termination or
discrimination claims, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph.  This Exhibit B covers any claim Employee might have against any
officer, director, employee, or agent of Employer, or any of Employer’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them.  The promises by Employer and Employee to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other, in addition to other consideration provided under the Agreement.

 

2.             Claims Subject to Arbitration.  This Exhibit B covers all claims
arising in the course of Employee’s employment by Employer except for those
claims specifically excluded from coverage as set forth in paragraph 3 of this
Exhibit B.  It contemplates mandatory arbitration to the fullest extent
permitted by law.  Only claims that are justifiable under applicable state or
federal law are covered by this Exhibit B.  Such claims include any and all
alleged violations of any state or federal law whether common law, statutory,
arising under regulation or ordinance, or any other law, brought by any current
or former employees. Such claims may include, but are not limited to, claims
for: wages or other compensation; breach of contract; torts; work-related injury
claims not covered under workers’ compensation laws; wrongful discharge; and any
and all unlawful employment discrimination and/or harassment claims.

 

3.             Claims Not Subject to Arbitration.  Claims under state workers’
compensation statutes or unemployment compensation statutes are specifically
excluded from this Exhibit B.  Claims pertaining to any of Employer’s employee
welfare benefit and pension plans are excluded from this Exhibit B.  In the case
of a denial of benefits under any of Employer’s employee welfare benefit or
pension plans, the filing and appeal procedures in those plans must be
utilized.  Claims by Employer for injunctive or other relief for violations of
non-competition and/or confidentiality agreements are also specifically excluded
from this Exhibit B.

 

13

--------------------------------------------------------------------------------


 

4.             Non-Waiver of Substantive Rights.  This Exhibit B does not waive
any rights or remedies available under applicable statutes or common law. 
However, it does waive Employee’s right to pursue those rights and remedies in a
judicial forum.  By signing the Agreement and the acknowledgment at the end of
this Exhibit B, the undersigned Employee voluntarily agrees to arbitrate his or
her claims covered by this Exhibit B.

 

5.             Time Limit to Pursue Arbitration; Initiation: To ensure timely
resolution of disputes, Employee and Employer must initiate arbitration within
the statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim, or one year, whichever is shorter, except that the
statute of limitations imposed by relevant law shall solely apply in
circumstances where such statute of limitations cannot legally be shortened by
private agreement.  The failure to initiate arbitration within this time limit
will bar any such claim.  The parties understand that Employer and Employee are
waiving any longer statutes of limitations that would otherwise apply, and any
aggrieved party is encouraged to give written notice of any claim as soon as
possible after the event(s) in dispute so that arbitration of any differences
may take place promptly.  The parties agree that the aggrieved party must,
within the time frame provided by this Exhibit B, give written notice of a claim
to the President of Employer with a copy to MGM Resorts International’s
Executive Vice President and General Counsel.  Written notice shall identify and
describe the nature of the claim, the supporting facts and the relief or remedy
sought.

 

6.             Selecting an Arbitrator: This Exhibit B mandates Arbitration
under the then current rules of the Judicial Arbitration and Mediation Service
(JAMS) regarding employment disputes.  The arbitrator shall be either a retired
judge or an attorney experienced in employment law and licensed to practice in
the state in which arbitration is convened.  The parties shall select one
arbitrator from among a list of three qualified neutral arbitrators provided by
JAMS.  If the parties are unable to agree on the arbitrator, each party shall
strike one name and the remaining named arbitrator shall be selected.

 

7.             Representation/Arbitration Rights and Procedures:

 

a.     Employee may be represented by an attorney of his/her choice at his/her
own expense.

 

b.     The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable.  In all cases, this Exhibit B shall provide for the
broadest level of arbitration of claims between an employer and employee under
Nevada law.  The arbitrator is without jurisdiction to apply any different
substantive law or law of remedies.

 

c.     The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law.  In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

14

--------------------------------------------------------------------------------


 

d.     The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

e.     The parties shall have the right to conduct reasonable discovery,
including written and oral (deposition) discovery and to subpoena and/or request
copies of records, documents and other relevant discoverable information
consistent with the procedural rules of JAMS.  The arbitrator shall decide
disputes regarding the scope of discovery and shall have authority to regulate
the conduct of any hearing and/or trial proceeding.  The arbitrator shall have
the right to entertain a motion to dismiss and/or motion for summary judgment.

 

f.      The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure.  The arbitrator shall have subpoena power so that
either Employee or Employer may summon witnesses.  The arbitrator shall use the
Federal Rules of Evidence.  Both parties have the right to file a posthearing
brief.  Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

g.     Any arbitration hearing or proceeding shall take place in private, not
open to the public, in Las Vegas, Nevada.

 

8.             Arbitrator’s Award: The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law.  The award shall be rendered
promptly, typically within 30 days after conclusion of the arbitration hearing,
or the submission of post-hearing briefs if requested.  The arbitrator may not
award any relief or remedy in excess of what a court could grant under
applicable law.  The arbitrator’s decision is final and binding on both
parties.  Judgment upon an award rendered by the arbitrator may be entered in
any court having competent jurisdiction.

 

a.     Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit B and to enforce an arbitration award.

 

b.     In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit B, Employee hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Employee’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit B.

 

15

--------------------------------------------------------------------------------


 

9.             Fees and Expenses: Employer shall be responsible for paying any
filing fee and the fees and costs of the arbitrator; provided, however, that if
Employee is the party initiating the claim, Employee will contribute an amount
equal to the filing fee to initiate a claim in the court of general jurisdiction
in the state in which Employee is (or was last) employed by Employer.  Employee
and Employer shall each pay for their own expenses, attorney’s fees (a party’s
responsibility for his/her/its own attorney’s fees is only limited by any
applicable statute specifically providing that attorney’s fees may be awarded as
a remedy), and costs and fees regarding witness, photocopying and other
preparation expenses.  If any party prevails on a statutory claim that affords
the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

10.           The arbitration provisions of this Exhibit B shall survive the
termination of Employee’s employment with Employer and the expiration of the
Agreement.  These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit B.

 

11.           The arbitration provisions of this Exhibit B do not alter or
affect the termination provisions of this Agreement.

 

12.           Capitalized terms not defined in this Exhibit B shall have the
same definition as in the Employment Agreement to which this is Exhibit B.

 

13.           If any provision of this Exhibit B is adjudged to be void or
otherwise unenforceable, in whole or in part, such adjudication shall not affect
the validity of the remainder of Exhibit B.  All other provisions shall remain
in full force and effect.

 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT B IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT B CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS
EXHIBIT B, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit B, they are waiving the right to pursue claims covered by this Exhibit B
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit B does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit B voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit B.

 

16

--------------------------------------------------------------------------------


 

Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit B with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

 

 

EMPLOYEE

 

EMPLOYER — MGM Resorts International

 

 

 

 

 

 

/s/ Daniel D’Arrigo

 

/s/ James J. Murren

Daniel D’Arrigo

 

By:

James J. Murren, Chairman of

 

 

 

the Board, Chief Executive

 

 

 

Officer and President

 

17

--------------------------------------------------------------------------------

 

 